Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami Pat. No. US 9,129,171 B2 [Ishigami].
1.  Ishigami discloses a surface with embedded information [Fig. 3] comprising: a plurality of visually detectable marks [112], wherein the visually detectable marks comprise: a first group of grid marks forming a grid [A1] and a second group of information marks encoding information based on positions of marks of the second group of information marks relative to a data page [A2 as shown generally].  Ishigami is silent on wherein grid marks are less than 45% of the visually detectable marks on the surface.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishigami as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
2.  Ishigami is silent on wherein the grid marks are less than 20% of the visually detectable marks on the surface.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishigami as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
3.  Ishigami is silent on wherein the marks have a mean spacing of not less than 350 microns and not greater than 3500 microns.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishigami as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
17.  Ishigami teaches wherein each position in a data page for a mark of the second group corresponds to a letter in an alphabet or a single-digit number [Fig. 3 where the mark may be 0 or 1].
18.  Ishigami is silent wherein the grid and information marks cover no more than 4.5% of the surface.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishigami as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 9-15 and 20 are allowed.
Claims 4-8, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Arguments [05/18/2022] are fully considered but they are not persuasive.
	Applicant argues that the term “grid” should be given a special meaning, namely, that of Applicant’s chosen dictionary.  Accordingly, the grid must be uniform and consist of horizonal and perpendicular lines.  Ishigami teaches at least two uniform regions, namely, regions A1 and A2 of 
Fig. 3 for instance.  They are square regions and are grids to each other.  Whether or not Ishigami refers to these regions as grids is irrelevant since they function as such.
	Optimizing a range of a value is well-known in the art.  Applicant has failed to provide evidence of criticality for the “less than 45%” limitation of claim 1.  The examiner questions why Applicant maintains the rejection should be withdrawn under this rationale.   Determining an optimum workable range involves only routine skill in the art.  The rejection is maintained.
   	Applicant argues that the scope of Ishigami does not include the claimed subject matter.  As described above in the rejection of claim 1 and for at least those reasons the examiner disagrees.  Claim 2 is rejected along the same lines.  The new claims were addressed above.
	The action is made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/Primary Examiner, Art Unit 2694